Citation Nr: 0827293	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-27 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for adjustment disorder with depressed mood prior 
to July 24, 2006.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for adjustment disorder with depressed mood from 
July 24, 2006.  

3.  Entitlement to service connection for a sleep disorder, 
to include as secondary to the appellant's service-connected 
disability of tinnitus. 

4.  Entitlement to service connection for a kidney condition, 
to include chronic renal failure, as secondary to the 
appellant's service-connected disability of tinnitus. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two rating decisions 
dated in December 2005 and March 2007 of the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, 
Nebraska in which the RO (1) granted service connection for 
an adjustment disorder with depressed mood and assigned a 
noncompensable evaluation effective September 2, 2005, (2) 
denied service connection for a sleep disorder and (3) also 
denied service connection for a kidney condition 
recharacterized as chronic renal failure.  The appellant, who 
had active service from October 1956 to October 1958, 
appealed the assigned noncompensable disability rating and 
the denial of his service connection claims to the BVA.  
Thereafter, upon the receipt of additional evidence, the RO 
increased the appellant's service-connected adjustment 
disorder disability rating to 10 percent effective September 
2, 2005; and then to 30 percent effective July 24, 2006. 
April 2006 and September 2006 Supplemental Statements of the 
Case.  Thereafter, the RO referred the case to the Board for 
appellate review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to July 24, 2006, the appellant's adjustment 
disorder with depressed mood was manifested by significant 
sleep impairment, general fatigue, loss of interest in 
certain personal matters, questionable insight, low self 
esteem, concentration difficulties and some (subjectively 
reported) reduced productivity. 

3.  From July 24, 2006, the appellant's adjustment disorder 
with depressed mood has been manifested by significant sleep 
impairment, general fatigue, loss of interest in certain 
personal matters, questionable insight, low self esteem, 
concentration difficulties and intermittent periods of 
inability to perform occupational tasks. 

4.  The more competent and probative medical evidence of 
record indicates that the appellant does not have, and never 
has had, a medical diagnosis of a sleep disorder that meets 
the diagnostic criteria of the DSM-IV.

5.  Chronic renal disease was not manifested during service, 
and is not shown to be causally or etiologically related to 
military service or to the appellant's service-connected 
tinnitus. 


CONCLUSIONS OF LAW

1.  Prior to July 24, 2006, the criteria for an initial 
disability of 30 percent for adjustment disorder with 
depressed mood have been met; however, no higher disability 
rating is warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 
4.125 - 4.130, Diagnostic Code 9435 (2007).

2.  From July 24, 2006, the criteria for an initial 
disability rating in excess of 30 percent for adjustment 
disorder with depressed mood have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, Diagnostic 
Code 9435 (2007).

3.  A sleep disorder was not incurred in or aggravated by 
active service, and has not been shown to be proximately due 
to, the result of, or been aggravated by a service-connected 
disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2007). 


4.  A kidney condition, to include chronic renal disease, was 
not incurred in or aggravated by active service, and has not 
been shown to be proximately due to, the result of, or been 
aggravated by a service-connected disease or injury. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).  With respect to the appellant's 
claims of entitlement to (1) service connection for a sleep 
disorder, (2) service connection for a kidney condition and 
(3) an increased disability rating for his service-connected 
adjustment disorder, VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.

In this case, letters dated in October 2006 and November 2006 
respectively satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also September 2005 
letter from the RO to the appellant (the RO provided the 
appellant VCAA notice of what was necessary to establish his 
claim of entitlement to service connection for an adjustment 
disorder with depression).  The appellant was aware from 
these letters that it was ultimately his responsibility to 
give VA any evidence pertaining to his service connection and 
increased rating claims.  The October 2006 and November 2006 
letters informed the appellant that additional information or 
evidence was needed to support his claims; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  

In making the above-referenced findings, the Board observes 
that 38 C.F.R. § 3.159 (VA's regulation concerning VA 
assistance in developing claims) has been revised in part 
recently.  These revisions became effective as of May 30, 
2008, and several portions of the revisions are pertinent to 
the case at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
appellant's identified private medical records have been 
obtained and are associated with the claims file 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  However, a review of the claims 
file also reveals that the appellant's service medical 
records are not contained therein.  In this regard, documents 
in the record on appeal indicate that the appellant's service 
records may have been destroyed in a fire at the National 
Personnel Records Center (April 2003 request for 
information); and that a formal finding has been made that 
they are not available. See May 2003 formal finding of 
unavailability of service records.  However, the Board finds 
that adjudicating the appellant's claims absent review of his 
service medical records is not prejudicial to the appellant 
in light of the fact that the appellant does not contend that 
service connection should be granted on a direct basis for 
either his alleged sleep disorder or kidney condition.  
Rather, the appellant argues that these conditions should be 
service-connected secondary to his service-connected 
tinnitus. October 2006 statement in support; November 2006 
report of contact.  Therefore, since the missing information 
contained in the appellant's service medical records would 
not assist in establishing the appellant's secondary service 
connection claims, the unavailability of these records is not 
prejudicial to the appellant.  

As such, the Board finds that there is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not contained therein.  The 
appellant was also afforded several VA examinations in 
relationship to his claims. 38 C.F.R. § 3.159(c)(4).  In 
terms of the appellant's service-connected adjustment 
disorder, the Board finds that there is no objective evidence 
of record indicating that there has been a material change in 
the severity of this disorder since the appellant was last 
examined. 38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95.  The appellant's psychiatric 
examinations appear to be thorough and adequate upon which to 
base a decision.     

Also in regards to the appellant's increased rating claim, 
the Board observes that the U.S. Court of Appeals for 
Veterans Claims (the "Court") recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated." Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the appellant's 
service-connected adjustment disorder claim was granted and a 
disability rating and effective date were assigned in the 
December 2005 rating decision on appeal.  Thus, VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged. See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  Accordingly, the 
Board concludes that any error in failing to provide adequate 
pre-adjudicative notice under 38 U.S.C.A. § 5103(a) in 
regards to this now increased rating claim was harmless.  

Lastly, the Board observes that the RO provided the appellant 
with an explanation of disability ratings and effective dates 
potentially applicable to his claims in the October 2006 and 
November 2006 letters referenced above. Dingess/Hartman v. 
Nicholson, supra.  Regardless, since the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection for a 
sleep disorder and a kidney condition, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned to those claims are rendered moot, and no further 
notice is needed.  In terms of the appellant's adjustment 
disorder claim, the Board finds that reasonable doubt 
requires that the appellant's disability rating be increased 
to 30 percent prior to July 24, 2006, but that a rating in 
excess of 30 percent is not warranted.  Therefore, the issue 
of an appropriate effective date to be assigned to the 
appellant's increased rating claim is also rendered moot. 

Since there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless and proceeds with a merits 
adjudication of the appellant's claims. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

B.  Increased rating for adjustment disorder with depression

The appellant is presently service-connected for (1) hearing 
loss, (2) tinnitus, 
(3) adjustment disorder with depression secondary to service-
connected tinnitus, 
(4) restless leg syndrome secondary to (aggravated by) 
service-connected tinnitus and (5) a heart condition, 
coronary artery disease secondary to (aggravated by) service-
connected tinnitus. See rating decisions dated in June 2003, 
December 2005 and November 2007.  

In regards to the present appeal, the appellant has currently 
been assigned a 10 percent disability rating prior to July 
24, 2006, and a 30 percent disability rating from July 24, 
2006, for his service-connected adjustment disorder with 
depression under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9435 (2007).  The appellant contends, 
however, that his adjustment disorder is more disabling than 
currently evaluated and has appealed for an increased rating. 
February 2006 statement with notice of disagreement; August 
2006 statement with additional evidence.  

As set forth above, the RO initially granted service 
connection for the appellant's adjustment disorder in the 
December 2005 rating decision on appeal and assigned a 
noncompensable evaluation effective September 2, 2005.  
Thereafter, subsequent to the review of additional medical 
evidence, the RO increased the appellant's adjustment 
disorder disability rating to 10 percent effective September 
2, 2005; and then to 30 percent effective July 24, 2006. 
April 2006 and September 2006 Supplemental Statements of the 
Case.  Thus, this appeal involves separate ratings assigned 
for separate periods of time based on the facts found, a 
practice known as "staging." See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, supra, the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, as here, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period. See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The appellant's adjustment disorder has been evaluated under 
the general rating formula for mental disorders.  Under 
Diagnostic Code 9435 (the rating criteria for "mood 
disorder, not otherwise specified"), a 10 percent disability 
rating is assigned for occupational and social impairment 
that is due to mild or transient symptoms that decrease work 
efficiency and the ability to perform occupational tasks 
during periods of significant stress, or the symptoms are 
controlled by continuous medication.  A 30 percent disability 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  In addition, a 50 percent evaluation is available 
upon a showing of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships. See 38 C.F.R. § 4.130, 
Diagnostic Code 9435.  

Diagnostic Code 9435 also provides for the assignment of a 70 
percent disability rating upon a showing of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.  Finally, a 100 percent 
disability rating is warranted under Diagnostic Code 9435 
upon a showing of total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name. Id. 

The Board notes for the record that the evidence considered 
in determining the level of impairment under 38 C.F.R. § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including 
(if applicable) those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Within the DSM-IV, Global Assessment 
of Functioning ("GAF") scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score 
is highly probative as it relates directly to a veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders. See 
Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

In this case, the appellant has been assigned GAF scores that 
appear to range from 47 to 85. See August 2005 psychological 
evaluation from B.B., Ed.D. and M.C., Ed.D. (the appellant 
appears to have been assigned a GAF score of 47)("47/76"); 
November 2005 VA examination report (the appellant was 
assigned a GAF score of 85); July 2006 psychological 
evaluation from G.D.G., Ph.D. (the appellant was assigned a 
GAF score of 55); September 2006 VA examination report (the 
appellant was assigned a GAF score of 57); January 2007 VA 
examination report (the appellant assigned a GAF score of 
65).  The Board observes that generally GAF scores ranging 
between 81 and 90 reflect absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interest and involvement in a wide range of activities, 
socially effectiveness, generally satisfaction with life, and 
no more than everyday problems or concerns (e.g., an 
occasional argument with family members).  GAF scores ranging 
between 71 and 80 reflect symptoms that are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) or no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational or school functioning (e.g., 
occasional truancy, or theft within the household), but, the 
person generally functions pretty well and has some 
meaningful interpersonal relationships.  In addition, GAF 
scores ranging from 60 to 51 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic attacks) 
or moderate difficulty in social and occupational functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Lastly, scores ranging from 50 to 41 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social and 
occupational functioning (e.g., no friends, unable to keep 
job).  

        1.  Prior to July 24, 2006
        
The first issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 10 percent from 
September 2, 2005 (the effective date of the grant of service 
connection) until July 24, 2006 (the date the assigned 
disability evaluation was increased to 30 percent).  After 
reviewing all evidence of record, the Board finds that 
reasonable doubt should be resolved in the appellant's favor 
to the extent that his disability rating prior to July 24, 
2006 should be increased to 30 percent.  However, a 
disability rating in excess of 30 percent prior to July 24, 
2006 is not warranted.      

Specifically, the Board observes that the medical evidence of 
record dated prior to July 24, 2006 consists of (1) a private 
August 2005 psychological evaluation report prepared by B.B., 
Ed.D. and M.C., Ed.D., (2) a November 2005 VA examination 
report and (3) a July 2006 private psychological evaluation 
report from G.D.G., Ph.D. 

During his August 2005 psychological evaluation, the 
appellant reported that he experienced symptomatology 
associated with his mood disorder that consisted of (1) major 
depression, (2) poor sleep habits, (3) general fatigue and 
(4) loss of interest in certain personal matters. See August 
2005 examination report, p. 2.  His mental status examination 
revealed speech and conversation that appeared to be within 
fair limits and poor eye contact. Id.  His affect and mood 
were found to be seriously depressed; and his mental content 
was noted to be pre-occupied and possibly a little 
compulsive. Id., pgs. 2-3.  While the appellant's judgment 
was found to be within normal limits, his insight was 
determined to be less than fair. 
Id., p. 3.  Cognition appeared to be within fair limits, with 
certain exceptions; and the appellant was found not to 
exhibit psychotic symptoms. Id.  Ultimately, the appellant's 
medical providers diagnosed him with (1) adjustment disorder 
with depression and (2) recurrent, moderate major depression. 
Id.  In doing so, they reported that the appellant was 
suffering from profoundly serious depression and low self 
esteem.  The appellant was assigned a current GAF score of 
47, with a GAF score of 76 reported as the highest score for 
the previous year. Id. ("Axis V 47/76").    

Three (3) months after the appellant underwent the above-
referenced private psychological examination, he was 
evaluated by a VA clinical psychologist. November 2005 VA 
examination report.  At that time, the appellant was found to 
be cooperative and friendly, with a congenial and affable 
attitude.  His affect was reported to be normal and his mood 
good. Id., p. 5.  In addition, his speech was reported as 
spontaneous and clear; with unremarkable psychomotor 
activity. Id.  While the appellant was noted to have a short 
attention span, his thought processes and content were found 
to be unremarkable and he was noted to have normal memory. 
Id., pgs. 5-7.  The examiner reported that in terms of 
judgment, the appellant understood the outcome of behavior 
and that he had the insight to understand that he had a 
problem. Id., p. 6.  He also noted that the appellant's 
impulse control was good. Id., p. 7.  While the appellant was 
found to experience sleep impairment to a mild degree (Id., 
p. 6), the examiner reported that the appellant did not (1) 
experience hallucinations, (2) exhibit inappropriate 
behavior, (3) have obsessive/ritualistic behavior, (4) 
experience panic attacks, (5) have suicidal or homicidal 
thoughts or (6) experience problems with activities of daily 
living. Id., pgs. 6-7.  After having reviewed the opinion 
contained in the August 2005 report (Id., pgs. 1, 4, 9), the 
VA examiner agreed with the appellant's diagnosis of 
adjustment disorder with depressed mood secondary to tinnitus 
and hearing loss. Id., p. 8.  However, the examiner found 
that the appellant's clinical and social impairment as it 
appeared to him on the date of examination was minimal in 
terms of severity; and that the appellant exhibited a GAF 
functioning score of 85. Id., 9.  In doing so, the examiner 
acknowledged that the appellant's presentation in November 
2005 differed drastically and substantially in his mental 
health status in comparison to his presentation in August 
2005. Id.   

Thereafter, in July 2006, the appellant underwent another 
private psychological evaluation - - - however, the 
evaluation was conducted by G.D.G., Ph.D. See July 2006 
psychological evaluation report.  At that time, the 
appellant's mental status examination revealed that he was 
oriented as to person, place, time and purpose; but the 
examiner noted that there was a "visible dysphoric quality" 
surrounding the appellant as he described his current 
circumstances.  The examiner described the appellant's mood 
as "euthymic"; and his speech as goal-directed and 
responsive. Id., p. 3.  The appellant's thought content was 
reported as normal, without evidence of delusional or 
hallucinatory material; and his thought form was organized.  
In addition, the appellant's (1) judgment appeared to be 
intact, (2) his insight was found to be fair to good and (3) 
his abstract thinking appeared to be average to slightly 
above average.  Motor behavior was also noted to be normal. 
Id.  Based upon the evidence before him, the examiner 
diagnosed the appellant with adjustment disorder with 
depression and assigned him a GAF score of 55.  As will be 
discussed in more detail below, the appellant underwent 
another VA mental status evaluation in September 2006.  At 
that time, he was diagnosed with adjustment disorder with 
anxiety and depressed mood caused by his service-connected 
tinnitus; and was assigned a GAF score of 57. September 2006 
VA examination report, p. 5.     

As set forth above, VA's Schedule of Disability Ratings 
provides for the assignment of a 30 percent disability rating 
upon a showing of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory loss 
(such as forgetting names, directions, recent events).  While 
the appellant does not meet many of the listed symptomatology 
set forth in Diagnostic Code 9435, such is not necessary for 
an increased rating to be granted in this case.  Rather, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment.  
After doing so in this case, the Board finds that the 
assignment of a 30 percent disability rating prior to July 
24, 2006 is more consistent with the appellant's overall 
symptomatology during that time frame. 
 
In this regard, the Board observes that even though the 
appellant's mental health presentation was more severe in 
August 2005 than it was during any of his other examinations, 
the appellant was assigned a GAF score of 47 at that time 
reflecting the examiners' beliefs that the appellant was 
experiencing serious symptoms associated with his adjustment 
disorder and/or serious impairment in social and occupational 
functioning.  Thereafter, the appellant was assigned GAF 
scores of 55 and 57 during his 2006 examinations, a 
reflection of moderate adjustment disorder symptoms and/or 
moderate difficulty in social and occupational functioning.  
Viewing the August 2005, November 2005, July 2006 and 
September 2006 examination reports in conjunction with one 
another leads the Board to the conclusion that while the 
appellant's service-connected mood disorder may not have been 
as severe as set forth in the August 2005 examination report, 
it was more than "minimal" as found by the November 2005 VA 
examiner.  As such, the Board resolves doubt in the 
appellant's favor by finding that his symptomatology prior to 
July 24, 2006 more nearly approximates the criteria for a 30 
percent rating.  

However, in granting the appellant an increased rating of 30 
percent, the Board also concludes that an increased rating in 
excess of 30 percent is not warranted prior to July 24, 2006 
in light of the fact that the only evidence truly supportive 
of such an increase is the August 2005 examination report.  
As alluded to above, the Board notes that the severity of the 
symptomatology reported in the August 2005 examination report 
is in stark contrast with symptoms presented by the appellant 
three months later during his November 2005 examination.  In 
addition, the Board finds that neither the July 2006 nor 
September 2006 psychological evaluations support such a 
rating increase as they reflect that the appellant 
experienced (at most) moderate impairment.  Thus, the Board 
finds that the assignment of a disability rating in excess of 
30 percent prior to July 24, 2006 is not warranted.  

        2.  From July 24, 2006 

The next issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 30 percent for 
the period from July 24, 2006 to the present.  Medical 
evidence pertinent to this claim contained in the claims file 
dated after July 2006 consists of (1) a VA mental disorders 
examination report dated in September 2006 and (2) a VA 
mental disorders examination report dated in January 2007.  

During his September 2006 VA examination, the appellant 
reported that he was experiencing symptomatology that 
consisted of: (1) increased irritability, (2) increased 
difficulties in getting along with others, (3) increased 
memory problems and (4) mood swings with a range from being 
sharp to difficult in functioning. September 2006 VA 
examination report, p. 2.  In addition, the appellant 
indicated that his energy levels were varying; that he had 
experienced a decrease in hobbies; the he felt he became 
"slowed" when depressed; and that he felt some degree of 
guilt. Id.  Mental status examination at that time revealed 
that the appellant was anxious and his mood was dysphoric. 
Id., p. 3.  The examiner found that the appellant had (1) an 
appropriate affect, (2) unremarkable psychomotor activity, 
(3) speech that was clear, spontaneous and coherent and (4) 
normal memory. Id., 
pgs. 2, 4.  In addition, the examiner reported that the 
appellant's thought processes and thought content were 
unremarkable; that the appellant understood the outcome of 
his behavior in terms of judgment; and that he also 
understood that he had a problem. Id., p. 3.  He indicated 
that the appellant suffered from sleep impairment in terms of 
a sleep study that indicated he had restless leg syndrome; 
and the appellant reported his service-connected tinnitus 
also kept him from sleeping. Id.   In addition, the examiner 
indicated that the appellant recently began experiencing 
anxiety. Id., p. 4.  In terms of other symptomatology, 
however, the examiner found that the appellant did not (1) 
experience hallucinations, (2) exhibit inappropriate 
behavior, (3) have obsessive/ritualistic behavior, (4) have 
suicidal or homicidal thoughts or (5) experience problems 
with activities of daily living. Id., pgs. 3-4.  He 
ultimately diagnosed the appellant with adjustment disorder 
with anxiety and depressed mood and assigned the appellant a 
GAF score of 57. Id., p. 5.     

Most recently, the appellant was provided a VA mental 
disorders examination in January 2007 for the purpose of 
ascertaining whether he suffered from a sleep disorder 
secondary to his service-connected tinnitus. January 2007 VA 
examination report, p. 1.  At that time, the appellant 
expressed feelings of hopelessness and helplessness that the 
examiner attributed to a very serious and life-threatening 
non-service related medical illness that the appellant had. 
Id., p. 2.  A mental status examination revealed that the 
appellant exhibited psychomotor activity that was both calm 
and collected and an attitude that was cooperative, relaxed 
and attentive. Id., pgs. 2-3.  While the appellant's mood was 
depressed, his affect was appropriate and his speech 
unremarkable. Id., p. 3.  The appellant was oriented; and his 
thought process and thought content were noted to be 
unremarkable. Id.  The examiner reported that the appellant 
understood the outcome of his behavior; and also had the 
insight to understand that he had a problem. Id.  While the 
appellant reported experiencing sleep impairment, the 
examiner indicated that such problems were a result of his 
restless leg syndrome and his tinnitus. Id.  As in his prior 
examinations, the appellant was not found to (1) exhibit 
inappropriate behavior, (2) have obsessive/ritualistic 
behavior, (3) experience panic attacks, (4) have suicidal or 
homicidal thoughts (5) experience problems with impulse 
control or (6) experience problems with his activities of 
daily living. Id., pgs. 3-4.  He was ultimately diagnosed 
with adjustment disorder with depressed mood and assigned a 
GAF score of 65. Id., p. 5.  In doing so, the examiner opined 
that the appellant's service-connected mood disorder resulted 
in, at most, occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks. Id.      

As discussed above, the Board finds that the symptomatology 
exhibited during the appellant's September 2006 VA 
examination supports the assignment of a disability rating of 
30 percent prior to July 24, 2006 in light of the similarity 
of findings between the July 2006 and September 2006 
examination reports.  In doing so, the Board also determined 
that a disability rating in excess of 30 percent was not 
warranted due to the moderate symptomatology presented by the 
appellant 
during these examinations.  As it appears the appellant's 
service-connected symptomatology was felt to have actually 
improved by the date of his January 2007 VA examination, the 
Board cannot rely upon the January 2007 examination report as 
justification for an increased rating in excess of 30 
percent.  Although the findings set forth in the January 2007 
examination report alone arguably do not even justify the 
assignment of a 30 percent disability rating, when viewed in 
conjunction with the other medical evidence of record, it is 
apparent that the presentation of mental health 
symptomatology may vary to a certain extent from day-to-day 
and examination-to-examination.  Thus, the Board finds his 
current service-connected psychiatric symptomatology does 
meet the criteria for a 30 percent disability rating.  
However, a disability rating of 50 percent is not warranted 
though as the evidence as a whole reflects that the appellant 
has experienced dysfunction related to his adjustment 
disorder that is mild-to-moderate, at most, since July 24, 
2006.  Therefore, an increased rating in excess of 30 percent 
is denied.      

        3.  Consideration of an extraschedular evaluation

Lastly, in evaluating the appellant's increased rating claim, 
the Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether or not they were raised by the appellant, as required 
by the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  In doing so, the Board finds that the evidence 
of record does not present "an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).  In this regard, the Board finds that there has 
been no showing by the appellant that his service-connected 
adjustment disorder has necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employability.  In terms of the January 2007 VA examiner's 
finding that the appellant's mood disorder results in 
intermittent periods of inability to perform occupational 
tasks, the Board finds that this employment impairment has 
already been contemplated and weighed heavily in the 
assignment of a 30 percent disability rating under Diagnostic 
Code 9435. See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, the Board finds that the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1) is not 
warranted in this case. See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

C.  Service connection for a sleep disorder

In addition to his increased rating claim, the appellant 
seeks service connection for a sleep disorder on the basis 
that he has developed this disorder as a result of his 
service-connected tinnitus or that his service-connected 
tinnitus is a contributing factor in the development of this 
condition. See October 2006 statement in support of claim.  
As such, he requests service connection for a sleep disorder 
on a secondary basis. Id.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a)(2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. §§ 3.303, 3.304.  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

In addition to the foregoing, the Board observes that a 
disability can be service connected if it is proximately due 
to or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Specifically, secondary service 
connection may be established by any increase in severity 
(i.e., aggravation) of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease. 38 C.F.R. § 3.310(b).  The provisions of 
38 C.F.R. § 3.310 were amended, effective October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.  Thus, 
establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Id.  

Thus, the initial element that must be met for service 
connection to be granted on either a direct or secondary 
basis is the showing that a current disability exists.  
Although the appellant alleges that he has suffers from a 
sleep disorder as a result of his service-connected tinnitus, 
the Board finds that the more probative medical evidence of 
record indicates that he has not been diagnosed with such a 
disorder.  Rather, the medical records in this case indicate 
that the appellant's current sleep problems do not rise to 
the level of being an independent disorder, but are rather 
symptoms related to other medical disorders that include the 
appellant's service-connected adjustment disorder, his 
service-connected tinnitus and/or his service-connected 
restless leg syndrome. See January 2007 VA examination 
report, p. 6.  These records also indicate that the 
appellant's sleep symptomatology has been found not to merit 
a separate diagnosis for a sleep disorder pursuant to DSM-IV 
criteria. Id.    

The Court has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In fact, the existence of a current disability is 
the cornerstone of a claim for VA disability benefits. 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this 
case, the medical evidence fails to show that the appellant 
has been diagnosed with a specific sleep disorder that can be 
service-connected; and the appellant's statements alone are 
insufficient to prove this diagnosis exists.  Where, as here, 
the determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim.  The appellant as a lay person is not 
competent to offer an opinion on a medical diagnosis; and 
consequently his statements regarding the origin of his sleep 
difficulties do not constitute medical evidence of a 
diagnosed disorder. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Therefore, since the more competent and persuasive evidence 
of record indicates that the appellant does not presently 
have a diagnosed sleep disorder that can be service-
connected, the first element needed to establish service 
connection has not been met in this case.  Absence such 
evidence, there is no basis for the granting of service 
connection for a sleep disorder under any theory; and the 
appellant's claim must be denied.  

D.  Service connection for a kidney condition, to include 
chronic renal failure

Lastly, the appellant has requested service connection for a 
kidney condition he contends is secondary to his service-
connected disability of tinnitus. November 2006 report of 
contact.  Since the appellant's medical records reveal that 
his kidney condition consists of a diagnosis of chronic renal 
failure, the RO recharacterized the appellant's claim to 
reflect this diagnosis. March 2007 rating decision on appeal. 

As set forth above, to prove service connection on a direct 
basis, the record must contain: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, supra.  For 
service connection to be granted on a secondary basis, the 
evidence must reveal: (1) a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability. 38 C.F.R. § 
3.310(b).  

While post-service medical records contained in the claims 
file reveal the appellant's current diagnosis of chronic 
kidney disease, none of these records reference a medical 
opinion that links the appellant's renal disease to his 
period of service or to his service-connected disorder of 
tinnitus. See private medical records dated from January 2005 
to March 2007.  In fact, the only evidence addressing the 
issue of causal connection is a June 2007 VA examination 
report in which a medical doctor reviewed the appellant's 
claims file and medical records and opined that his renal 
condition was less likely as not caused by or the result of 
the appellant's tinnitus. June 2007 examination report, p. 3.  
In addition, the doctor opined that it was less likely than 
not that the appellant's renal condition has been aggravated 
by his service-connected tinnitus. Id.  In doing so, the 
doctor reviewed numerous articles pertaining to the disorder 
of tinnitus and essentially stated that based upon his 
research, he did not feel that tinnitus increased the signs 
or symptoms for renal disease; and that in this case, the 
etiology of the appellant's renal condition was not known 
since the appellant had chosen not to undergo a renal biopsy. 
Id., pgs. 1,3.  As such, it was his opinion that the 
appellant's renal condition would have presented itself in 
the same manner as it did in the absence of either the 
appellant's service-connected tinnitus or his service-
connected restless leg syndrome. Id.    

After thoroughly reviewing the claims file, the Board finds 
the June 2007 medical opinion to be dispositive in its 
analysis of this claim since it is the only competent 
evidence of record addressing the claimed relationship 
between the appellant's renal condition and his service-
connected tinnitus.  Therefore, the Board finds the opinion 
not only to be persuasive and credible, but uncontroverted.  
In light of this medical opinion and the lack of objective 
evidence associating the appellant's current kidney condition 
with a service-connected disability, the Board concludes that 
the preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied.  


ORDER

An initial disability rating of 30 percent for adjustment 
disorder with depressed mood prior to July 24, 2006 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

An initial disability rating in excess of 30 percent for 
adjustment disorder with depressed mood from July 24, 2006 is 
denied. 

Service connection for a sleep disorder is denied. 

Service connection for a kidney condition, to include chronic 
renal failure, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


